DETAILED ACTION
This Office Action is in response to the communication filed 9/25/2019.  Claims 1-32 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Inventions of claims 1-10 & 28-32, 11-13 & 14-20 and 21-27 are directed to related processes and products for completing cryptographic functions in accordance with a cryptocurrency protocol.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed can have materially different designs, modes of operation, function or effect.  Claims 1-10 & 28-32 disclose a data processing node that is deployable to a physical location and receiving by the data processing node, an indication of the deployment to the physical location.  Claims 21-27 disclose generating a verification signing key pair upon deployment of an apparatus to a remote physical location while it does not disclose receiving an indication of deployment to the physical location.  It is unclear if Applicant intended for the “remote physical location” to refer to a physically inaccessible location as none of dependent claims 22-27 clarify what is meant by the remote physical location.  Claims 11-13 & 14-20 disclose a data processing node or vehicle that is deployable to a physically inaccessible location and do not disclose receiving an indication of deployment to the physical location.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 1-10 & 28-32, drawn to a method and product, classified in H04L 9/0825.
II. Claims 11-20, drawn to a method and product, classified in H04L 9/10.
III. Claims 21-27, drawn to a product, classified in H04L 2209/38.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the claimed inventions have materially different modes of operation.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438